ORR, Judge.
For the reasons set forth in Warren v. Colombo, 93 N.C. App. 92, 377 S.E. 2d 249 (1989), we hold that plaintiff’s complaint sufficiently states a cause of action against defendant for enhanced injuries due to negligent design and manufacture of the school bus. Further, the trial court did not err in dismissing the complaint for failure to state a claim for which relief can be granted for strict liability and punitive damages. Accordingly, we reverse and remand solely on the issue of enhanced injuries.
Reversed in part, affirmed in part.
Judge Greene concurs in the result.
Judge Arnold dissents.